Brown v New York City Dept. of Correction Officers Captain S. Tia (2017 NY Slip Op 02741)





Brown v New York City Dept. of Correction Officers Captain S. Tia


2017 NY Slip Op 02741


Decided on April 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2017

Renwick, J.P., Mazzarelli, Manzanet-Daniels, Feinman, Webber, JJ.


3657 308662/11

[*1]Jonathan Brown, Plaintiff-Appellant, 
vNew York City Department of Correction Officers Captain S. Tia, etc., et al., Defendants-Respondents.


Watters & Svetkey, LLP, New York (Jonathan Svetkey of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for respondents.

Order, Supreme Court, Bronx County (Eddie J. McShan, J.), entered October 15, 2015, which granted defendants' motion to dismiss the complaint as barred by he doctrine of res judicata, unanimously affirmed, without costs.
The motion court correctly found that this action is barred by res judicata, since plaintiff brought a prior action in Queens County arising out of the same transactions (see O'Brien v City of Syracuse, 54 NY2d 353, 357 [1981]; Elias v Rothschild, 29 AD3d 448 [1st Dept 2006]). That plaintiff's original suit in Queens County named only municipal defendants, and not those defendants' employees is of no matter, as the claims against those individuals could have been brought (see O'Brien at 357), and the employees are in privity with the prior defendants (see Green v Santa Fe Indus., 70 NY2d 244, 253 [1987]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 6, 2017
CLERK